DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of prior art search, Applicant interviews (9SEP2022 and 12SEP2022), and Examiner’s Amendment (below), Claims 4 - 23 are allowed. The following is an examiner’s statement of reasons for allowance:
It is claimed that receiving, by a first Radio Access Network (RAN) slice controller that programs base stations of a RAN for a mobile network, … a configuration file of a second mobile operator for a specific slice of the RAN for the mobile network, wherein the configuration file determines resource usage by the specific slice, and wherein a first mobile operator is associated with the first RAN slice controller and a second mobile operator is associated with the second RAN slice controller; … configuring … a base station to configure the slice on the base station for usage by the second mobile operator to support at least one of a user group or application, wherein at least some of a base station capacity of the base station is owned by the first mobile operator.
Art of record 2018/0227768 to SAMDANIS et al. teaches (in part):
on-demand resource allocation … a physically centralized or logically centralized monitoring and control entity referred to as capacity broker that resides inside the MNO infrastructure … The capacity broker receives incoming requests from Over-The-Top (OTT) services and application providers as well as from MVNOs, which are typically referred as tenants, assesses such requests and allocates network resources considering the Service Level Agreements (SLAs). [¶ 0009] … the capacity or resource broker selects a set of cells to allocate resources with respect to a service request based on the current locations of the user or the set of users involved in the service request together with information on prior user mobility, and/or based on a user mobility profile. Furthermore, it may be provided that the capacity or resource broker performs the cell selection by additionally considering the SLA specified for that service request, and/or the time duration of the service request. [¶ 0017] … the tenants may direct resource or service requests on-demand to the master operator network manager. These requests may be configured to contain at least one of an OTT application id, a service provider id, an OTT session id, a PLMN id, a specification of the requested resource allocation (e.g. resource blocks), the type of the request (e.g. periodic, on-demand), a service starting time and/or duration, resource type and/or QoS (e.g. radio bearer types). [¶ 0020]

Art of record 2021/0377948 to BEDEKAR et al. teaches (in part):	
There is a need for designing a controller, radio access network (RAN) and user equipment (UE) interfaces such as application programming interfaces (APIs) which enable a RAN (eNB or gNB or Cloud RAN) to receive a communication (control message) from the controller indicating that the RAN should modify the size or number of resources available to use for physical control channels, such as the physical uplink control channel (PUCCH) or physical downlink control channel (PDCCH) or the random access channel (RACH) and furthermore enable the RAN to take various actions in order to realize the requested resizing of the physical control channels. [¶ 0053]

Art of record 2005/0216758 to MATUSZ et al. teaches (in part): 
… frame 300 may be configured to hold authentication information for use in authenticating frame 300. The term "authenticating information" as used herein may refer to any type of information that may be used to determine that a frame is authorized for communication on a network. For example, a frame may be an authorized frame if it originates from a known or predetermined network node, such as a Node B or RNC. The authenticating information may be used to protect UMTS network 100. For example, the authentication information may be used to authenticate all frames communicated by the Iub interface and Iur interface of RNC 200. The authentication information may be stored using, for example, spare extension field 306 of frame 300. The authentication operation may be discussed in more detail with reference to FIGS. 4-6. [¶ 0032]

Art of record 9516549 to AKSU teaches (in part): 
(31) SAS manager interface 220 may include an interface, which may be an implementation of a particular application programming interface (“API”), via which base station 110 may receive communications from SAS manager 114. The API may, in some implementations, be defined by an owner and/or operator of SAS manager 114. Additionally, or alternatively, messaging and/or security protocols, via which base station 110 and SAS manager 114 communicate, may be defined by an owner and/or operator of SAS manager 114. The communications may include, for example, access permissions associated with one or more shared frequency bands associated base station 110. [Column 6 Lines 21 – 32]

Accordingly, none of the references of record disclose or suggest the claimed method for using inter-operatory slice controller API communication to share base station capacity across mobile operators. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given via email from Michael A. BUSCHBACH (Reg. No. 66,307) on 12SEP2022. 
This listing of claims replaces all prior versions and listings in the application.

Claims 1–3 (Canceled).

Claim 4 (Currently amended):	A method comprising:
	receiving, by a first Radio Access Network (RAN) slice controller that programs base stations of a RAN for a mobile network, via an application programming interface (API) that provides for communications with at least one of a second RAN slice controller or a RAN capacity exchange, a configuration file of a second mobile operator for a specific slice of the RAN for the mobile network, wherein the configuration file determines resource usage by the specific slice, and wherein a first mobile operator is associated with the first RAN slice controller and a second mobile operator is associated with the second RAN slice controller;
	configuring, by the first RAN slice controller, based on the received configuration file, a base station to configure the slice on the base station for usage by the second mobile operator to support at least one of a user group or application, wherein at least some of a base station capacity of the base station is owned by the first mobile operator; and
	activating, by the first RAN slice controller, usage of the slice by the second mobile operator.

Claim 5 (Currently amended):	The method of claim 4, further comprising:
	authenticating and authorizing communications over the API between the first RAN slice controller and [[a]] the second RAN slice controller.

Claim 6 (Currently amended):	The method of claim 4, wherein the configuration file comprises a profile defining resource usage on the base station for usage by the second mobile operator to support the at least one of the user group or application.

Claim 7 (Currently amended):	The method of claim 4, 
	
	wherein receiving the configuration file comprises receiving the configuration file from the second RAN slice controller.

Claim 8 (Currently amended):	The method of claim 4, 
	wherein the second mobile operator is associated with [[a]] the second RAN slice controller, and 	
wherein receiving the configuration file comprises receiving the configuration file from a RAN capacity exchange that received the configuration file from the second RAN slice controller.

Claim 9 (Currently amended):	The method of claim 4, wherein the mobile network is 

Claim 10 (Previously presented):	The method of claim 4, further comprising:
	receiving, by the first RAN slice controller, prior to receiving the configuration file, a directive to block usage of the slice; and
	in response to receiving the directive to block usage of the slice, communicating with the base station to lock the slice from usage.

Claim 11 (Previously presented):	The method of claim 4, further comprising:
receiving, by the first RAN slice controller, via the API, a message indicating an intent to claim the slice for the second mobile operator, wherein the message includes the configuration file.

Claim 12 (Currently amended):	A first Radio Access Network (RAN) slice controller that programs base stations of a RAN for a mobile network, the first RAN slice controller comprising processing circuitry and machine-readable storage media and configured to:
	receive, via an application programming interface (API) that provides for communications with at least one of a second RAN slice controller or a RAN capacity exchange, a configuration file of a second mobile operator for a specific slice of the RAN for the mobile network, wherein the configuration file determines resource usage by the specific slice, and wherein a first mobile operator is associated with the first RAN slice controller and a second mobile operator is associated with the second RAN slice controller;	 
	configure, based on the received configuration file, a base station to configure the slice on the base station for usage by the second mobile operator to support at least one of a user group or application, wherein at least some of a base station capacity of the base station is owned by the first mobile operator; and
	activate usage of the slice by the second mobile operator.

Claim 13 (Currently amended):	The first RAN slice controller of claim 12, further configured to:
	authenticate and authorize communications over the API between the first RAN slice controller and [[a]] the second RAN slice controller.

Claim 14 (Currently amended):	The first RAN slice controller of claim 12, wherein the configuration file comprises a profile defining resource usage on the base station for usage by the second mobile operator to support the at least one of the user group or application.

Claim 15 (Currently amended):	The first RAN slice controller of claim 12, 
	
	wherein the first RAN slice controller is configured to receive the configuration file from the second RAN slice controller.

Claim 16 (Currently amended):	The first RAN slice controller of claim 12, 
	wherein the second mobile operator is associated with [[a]] the second RAN slice controller, and 	wherein the first RAN slice controller is configured to receive the configuration file from a RAN capacity exchange that received the configuration file from the second RAN slice controller.

Claim 17 (Currently amended):	The first RAN slice controller of claim 12, wherein the mobile network is 

Claim 18 (Previously presented):	The first RAN slice controller of claim 12, further configured to:
	receive, prior to receiving the configuration file, a directive to block usage of the slice; and
	in response to receiving the directive to block usage of the slice, communicate with the base station to lock the slice from usage.

Claim 19 (Previously presented):	The first RAN slice controller of claim 12, further configured to:
receive, via the API, a message indicating an intent to claim the slice for the second mobile operator, wherein the message includes the configuration file.

Claim 20 (Currently amended):	A method comprising:
receiving, by an external system implementing a radio access network (RAN) capacity exchange for a RAN of a mobile network, from a first RAN slice controller, available slice capacity indicating unused capacity of base stations of the mobile network,
wherein the unused capacity of the base stations is owned by a first mobile operator associated with the first RAN slice controller; and
sending, by the external system to the first RAN slice controller, via an application programming interface (API) that provides for communications with the first RAN slice controller, a configuration file of a second mobile operator for a specific slice of the RAN for the mobile network to cause the first RAN slice controller to configure the slice on at least one of the base stations for usage by the second mobile operator to support at least one of a user group or application, wherein the configuration file determines resource usage by the specific slice.

Claim 21 (Currently amended): 	The method of claim 20, further comprising:
	authenticating and authorizing, by the external system, communications over the API between the external system and the first RAN slice

Claim 22 (Previously presented):	The method of claim 20, further comprising:
	receiving, by the external system, the configuration file from a second RAN slice controller associated with the second mobile operator.

Claim 23 (Previously presented):	The method of claim 20, further comprising:
	 sending, by the external system to the first RAN slice controller, a directive to activate the usage of the slice by the second mobile operator.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644